POSITIVE ELECTRODE FOR SECONDARY BATTERY AND SECONDARY BATTERY INCLUDING THE SAME
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2022 has been entered.

Response to Amendments
Applicant' s amendments and arguments have been entered. A reply to the Applicant' s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant' s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action. Reference not previously cited can be found per the attached PTO-892 for this Office action.

Status of Claims
Claims 1, 4-8 and 19 are pending, amended, and being examined on the merits in this Office action.

Claim Rejections - 35 USC § 112
Claims 1, 4-8 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the formula recited in the amended limitation does not define “c” in the subscript of O, which renders the claim indefinite. Claims 4-8 and 19 are also indefinite because of their dependencies on claim 1.

Claim Rejections - 35 USC § 103
Claims 1, 4, 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sunano (JP 2000077061 A, whose English machine translation is being used for citation purposes, hereafter Sunano) in view of Nakano et al. (US 20150147630 A1, hereafter Nakano) and Sugiura et al. (US 20170155135 A1, hereafter Sugiura).
Regarding claims 1 and 4, Sunano teaches a lithium secondary battery (See, e.g., Fig. 2) comprising:
a positive electrode comprising a first positive electrode mixture layer formed on a positive electrode collector ([0008]) and a second positive electrode material mixture layer formed on the first positive electrode material mixture layer ([0008]),
wherein the first positive electrode material mixture layer comprises an active material such as lithium carbonate for overcharging which generates lithium and gas during charging (See [0009]-[0010]).
Sunano does not teach the active material as claimed. However, in the same field of endeavor, Nakano discloses that both lithium carbonate (Li2CO3) and lithium oxalate (Li2C2O4) can be included in a positive electrode mixture layer to generate gas during an overcharging event ([0053]). Therefore, lithium carbonate and lithium oxalate are functional equivalents. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have replaced lithium oxalate of Sunano with lithium oxalate of Nakano, since the substitution of known equivalents for the same purpose is prima facie obvious (MPEP § 2144.06).
As to the claimed amount of the active material being 60 wt% to 99.9 wt%, it is submitted that the instantly claimed range is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular range as claimed is significant. Sunano discloses in an example ([0011]) an amount of 10 wt% of the active material. However, one of ordinary skill in the art would readily recognize the amount can be adjusted to arrive at the claimed range, since the amount of 10 wt% is merely an example and Sunano does not state the amount cannot be adjusted. Selection of an amount of the active material involves merely general knowledge and ordinary capabilities of one skilled in the art, and thus one of ordinary skill in the art would easily arrive at the claimed range of 60 wt% to 99.9 wt% through routine experimentation. See MPEP § 2144.05 II.
Sunano in view of Nakano teaches the second positive electrode material mixture layer comprises a lithium transition metal oxide (e.g., LiCoO2, [0013], Sunano), but is silent on a lithium transition metal oxide represented by the formula recited in the amended limitation of claim 1. However, in the same field of endeavor, Sugiura discloses that both LiCoO2 (which can be at once envisaged by one of ordinary skill in the art from the teaching of “a lithium-cobalt complex oxide” in [0021]) and Li1+xNiyCozMn(1-y-z)MαO2-[Symbol font/0x62] ([0023]) can be employed as a positive electrode active material of a secondary battery ([0021]-[0023]) and therefore they are functional equivalents as a component of a positive electrode active material. As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention to have used Li1+xNiyCozMn(1-y-z)MαO2-[Symbol font/0x62] of Sugiura as an alternative to Sunano’s LiCoO2 included in the second positive electrode material mixture layer, since the substitution of known equivalents for the same purpose is prima facie obvious (MPEP § 2144.06).
Further, the formula Li1+xNiyCozMn(1-y-z)MαO2-[Symbol font/0x62]A[Symbol font/0x62], when, for example, M=Al and A=F ([0023]), teaches the claimed formula Li1+a3Nix14Mny3Coz2Mv1O(2-c)Ac3 when M=Al and A=F, because the molar fraction of each of elements recited in one of the two formulae overlaps that of the corresponding element recited in the other of the two formulae (See the Table below for comparison). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).


Li1+a3Nix14Mny3Coz2Mv1O(2-c)Ac3
(claimed)

Li1+xNiyCozMn(1-y-z)MαO2-[Symbol font/0x62]A[Symbol font/0x62]
(Sugiura)
Li
1≤1+a3<1.3
1≤1+x≤1.7
Ni
0≤x14≤1
0.1<y<0.9
Mn
0≤y3<0.6
-0.3<1-y-z<0.8
Co
0≤z2<0.6
0.1<z<0.4
M=Al
0≤v1≤0.1
0≤α≤0.1
O
2-c (See 112 rejection above)
1.5≤2-[Symbol font/0x62]≤2
A=F
0≤c3≤0.2
0<[Symbol font/0x62]


Sunano in view of Nakano and Sugiura further teaches the lithium secondary battery comprises:
a negative electrode comprising a negative electrode collector (“copper foil”, [0014], Sugiura) and a negative electrode active material layer disposed on the negative electrode collector ([0014], Sugiura), wherein the negative electrode active material layer includes a negative electrode active material including a carbonaceous material (e.g., “natural graphite”, [0014], Sugiura), and a binder (e.g., PVDF, [0014], Sugiura). As to the claimed “a conductive agent”, it is general knowledge in the art that a conductive agent can be included in a negative (or positive) electrode active material layer in order to improve electrical conductivity and thus is patentably indistinguishable.
a separator disposed between the positive electrode (“10(20)”, Fig. 2, Sugiura) and the negative electrode (“30”, Fig. 2, Sugiura); and
an electrolyte comprising an organic solvent (e.g., “ethylene carbonate”, [0017], Sugiura) and a lithium salt (e.g., “LiPF6”, [0017], Sugiura).
Regarding claim 8, Sunano as modified teaches the positive electrode for a secondary battery of claim 1, wherein the first positive electrode material mixture layer further comprises a binder and a conductive agent (“conductive filler”, [0008]).
Regarding claim 19, Sunano as modified teaches the lithium secondary battery of claim 1, and the instantly claimed limitations represent properties, characteristics or functions of the lithium secondary battery.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (See MPEP § 2112.01, I.). In the instant case, Sunano teaches the same lithium secondary battery, as explained in the above rejections, and therefore teaches the limitations recited in the instant claim.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sunano as modified, as applied to claim 1 above, and further in view of Lee et al. (KR 20170103184 A, whose English machine translation is being used for citation purposes, hereafter Lee).
 Regarding claims 5-7, Sunano as modified teaches the lithium secondary battery of claim 1, but does not appear to disclose a thickness of the first positive electrode material mixture layer and a thickness of the second positive electrode material mixture layer. However, in the absence of evidence that a particular thickness is significant, a selection of a thickness said above would be an obvious matter of design choice and involves merely ordinary capabilities of one skilled in the art. For instance, Lee discloses a similar positive electrode comprising a first positive electrode material mixture layer and a second positive electrode material mixture layer (See at least Abstract), wherein the first positive electrode material mixture layer has a thickness of 1 µm to 100 µm ([0090]), the second positive electrode material mixture layer has a thickness of 1 µm to 100 µm ([0100]), and the thickness ratio of the first positive electrode material mixture layer to the second positive electrode material mixture layer is in a range of  0.01 to 100.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have selected a thickness of the first positive electrode material mixture layer to be 1 µm to 100 µm, a thickness of the second positive electrode material mixture layer to be 1 µm to 100 µm, and a thickness ratio of the first positive electrode material mixture layer to the second positive electrode material mixture layer to be 0.01 to 100, as taught by Lee, since the selection involves merely ordinary capabilities of one skilled in the art. The above ranges overlap those as claimed in claims 5-7, respectively. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I). Further, upon review of the entire initial disclosure, there does not appear to be any criticality to the claimed thickness or thickness ratio.

Response to Arguments
Applicant's arguments filed June 22, 2022 have been fully considered but they are not persuasive.
Applicant’s claim amendments necessitated a new ground of rejections presented above. The claims are not patentable over the prior arts including the newly introduced Sugiura reference.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727